DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-10, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Heli et al. (US PGPUB 2010/0329857 A1) in view of Kim (US PGPUB 2019/0389345 A1).

Regarding claim 1, Heli et al. discloses a centrifugal fan ([0002]), comprising: a lower case (Fig. 7) having a bottom plate (11) and a sidewall (38), wherein the sidewall is connected to the bottom plate; an impeller (1) disposed on the bottom plate; and an upper case (8) assembled with the sidewall of the lower case to form an outlet (circumferentially disposed about the entire circumference of the circumferential impeller) located between the upper case and the bottom plate (Fig. 7), wherein the upper case is formed by stamping a metal material ([0017] describes the casing portions as being formed from plastic or metal) and comprises a first plane (Fig. 7) an inlet (14) and a grille (32), the inlet is passed through the first plane and spatially corresponding to the impeller (Fig. 7), and when the impeller is rotated an airflow flowing from the inlet to the outlet is formed, wherein the grille is protruded outwardly from the first plane (Fig. 3), spatially corresponding to the inlet, and comprises at least one connecting frame and a plurality of ribs (Fig. 3 shows a frame and ribs constituting the grille), wherein a spacing height is formed between at least one connecting frame and the inlet (Fig. 3 shows there is some elevation change between the inlet structure and the connecting frames of the grille), wherein each of the plurality of ribs has a first end connected to the at least one connecting frame (Fig. 3 shows ribs that are connected from the connecting frames to the first plane).
However, Heli et al. does not teach or suggest: “and a pair of notches are formed and corresponding thereto, wherein the pair of notches are located at the first plane and disposed adjacent to two opposite lateral edges of the second end of the corresponding rib, respectively.”
Kim teaches a set of notches between ribs to allow for a bypass passage to be formed at the edge of the inlets as to prevent noise from being generated and improve blowing efficiency ([0018]-[0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to the inlet of Heli et al. with the bypass passages between the ribs as taught by Kim, as both references are in the same field of endeavor, and one of ordinary skill would appreciate that the bypass passages of Kim would “prevent noise from being generated due to flow resistance of the air, and improve blowing efficiency ([0018]).

Regarding claim 2, the combination of Heli et al. and Kim teach all of claim 1 as above, wherein the impeller comprises a hub (Heli et al., 2) disposed on the bottom plate (Heli et al., Fig. 7), and the top portion of the hub is higher than a bottom surface of the upper case (Heli et al., Fig 7 shows that the hub is disposed higher than the bottom surface of the side wall portion 39 with is still a portion of the top plate).

Regarding claim 3, the combination of Heli et al. and Kim teach all of claim 1 as above, wherein the lower case and the upper face are assembled to form a fan-frame height, and the spacing height is less than the fan-frame height (Heli et al., Fig. 3; the distance between the bottom and top plate is much larger than the distance between the top plate and the connecting frames of the grille).

Regarding claim 9, the combination of Heli et al. and Kim teach all of claim 1 as above, wherein the number of the plurality of ribs in N, and N is an integer and greater than or equal to 3 (Heli et al.; Fig. 3 shows at least 3 ribs).

Regarding claim 10, the combination of Heli et al. and Kim teach all of claim 1 as above, wherein the plurality of ribs are connected to the first plane to form at least one first bending angle and at least one second bending angle, and the at least one first bending angle and the at least one second bending angle are unequal (Heli et al., Fig. 2; see 32 wherein the ribs on the radially outward portion of the grille and the ribs on the internal portion of the grille are unequal).

Regarding claim 15, the combination of Heli et al. and Kim teach all of claim 1 as above, wherein the at least one connecting frame comprises an opening in fluid communication with the inlet, and the at least one connecting frame has a shape selected from the group consisting of circular (Heli et al., Fig. 2 shows a circular connecting frame), rectangular, hexagonal, octagonal, and polygonal.

Regarding claim 16, the combination of Heli et al. and Kim teach all of claim 1 as above, wherein the plurality of ribs are one selected from the group consisting of from the group consisting of an elongated rib (Heli et al., Fig. 2), a right-angle bent rib, and a combination thereof.

Regarding claim 17, the combination of Heli et al. and Kim teach all of claim 1 as above, wherein the plurality of ribs are connected between the connecting frame and the first plane of the upper case, and are arranged equidistantly around the connecting frame (Heli et al., Fig. 2).

Regarding claim 18, the combination of Heli et al. and Kim teach all of claim 1 as above, wherein the lower case is made of a plastic material, and the upper case and the lower case are combined by injection molding ([0005], [0017] describes the casing portions as being formed from plastic or metal).

Regarding claim 20, the combination of Heli et al. and Kim teach all of claim 1 as above, wherein the lower case comprises a plurality of attachment portions (Heli et al., 23) protruded outwardly from the sidewall, each of the attachment portions comprises a corresponding screw hole configured to fix the centrifugal fan to an object (Heli et al., [0018]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Heli et al. and Kim as applied to claim 3 above, and further in view of Wang (CN 106640766 A).
Regarding claim 4, the combination of Heli et al. and Kim teach all of claim 3 as above.
However, the combination of Heli et al. and Kim do not to teach or suggest: “wherein an outlet height is formed at the outlet of the centrifugal fan, and the outlet height is less than the fan-frame height.”
Wang teaches a volute (14) for a centrifugal fan, as well as an arc shaped plate (6) that are disposed around the outside of the impeller as a side wall to the centrifugal fan (Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Heli et al. and Kim to have the volute and arc shaped plate that are disposed around the outside of the impeller as a side wall, as all references are in the same field of endeavor, and one of ordinary skill would appreciate that “the turbulence rate of the fluid is effectively reduced by the arc-shaped plate of the air duct, and this is stably output to the air outlet through the air chamber; in addition, the volute tongue arranged near the air outlet in the volute utilizes the curve or the straight line of the volute tongue the principle of cushioning has a noise-reducing effect on the fluid [0015]”

Allowable Subject Matter
Claims 5 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 5, the combination of Heli et al. and Kim teach all of claim 3 as above.
However, Heli et al., Kim, nor any of the prior art of record teach or suggest: “wherein the upper case comprises a second plane connected between the first plane and the outlet, and forming an inclination angle with respect to the first plane, wherein the inclination angle is less than or equal to 75 degrees.”

Regarding claim 19, the combination of Heli et al. and Kim teach all of claim 1 as above.
However, Heli et al., Kim, nor any of the prior art of record teach or suggest: “wherein the upper case comprises a plurality of fastening plates disposed adjacent to an outer periphery of the upper case, and each of the fastening plates comprises a fastening hole, wherein the lower case comprises a plurality of protrusions spatially corresponding to the fastening holes of the plurality of fastening plates, wherein the plurality of protrusions are passed through and engaged with the fastening holes of the corresponding fastening plate, so that the upper case and the lower case are assembled and fastened to each other.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 5,938,527 A discloses an air ventilation or air supply system.
US PGPUB 2020/0200187 A1 discloses a housing for a fluid machine, in particular for a radial fan.
US PGPUB 2017/0114803 A1 discloses a cooling device, guard unit, and server.
US PGPUB 2019/0376522 A1 discloses a ventilation fan.
US PGPUB 2015/0104294 A1 discloses a fan inlet air handling apparatus and methods.
US PGPUB 2021/0095679 A1 discloses an air blower.
US PGPUB 2016/0264028 A1 discloses a centrifugal blower.
US PGPUB 2006/0153674 A1 discloses a blower fan and working machine provided with the same.
US PGPUB 2014/0154095 A1 discloses a fan guard for air conditioning machine.
US PGPUB 2016/0025103 A1 discloses a centrifugal fan.
US PGPUB 2004/0191072 A1 discloses a fan grill.
US PGPUB 2017/0241443 A1 discloses a portable power working machine.
US PGPUB 2016/0017892 A1 discloses an air blower.
US PGPUB 2020/0392966 A1 discloses a fan device.
US PGPUB 2021/0095693 A1 discloses a centrifugal fan.
US PGPUB 2004/0197189 A1 discloses a fan guard and related method.
US PGPUB 2018/0202457 A1 discloses a blower.
US PGPUB 2019/0301485 A1 discloses a fan module and electronic device.
DE 102017107652 A1 discloses an impeller for a centrifugal fan.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871. The examiner can normally be reached Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.C.C./Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745